 T & H INVESTMENTS409T & H Investments,IncandInternationalWoodworkers of America,LocalUnion No 3 10,AFL-CIO Case 19-CA-19057October 24 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn December 28 1987 Administrative LawJudge Walter H Maloney Jr issued the attacheddecisionThe Respondent filed exceptions and asupporting brief and the General Counsel filed ananswering briefThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge s rulings findings I andconclusions and to adopt the recommended Orderas modifiedORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawiThe Respondent has excepted to some of the judge s credibility findrags The Board s established policy is not to overrule an administrativelaw judge s credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products91NLRB 544 (1950)enfd188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsThe judge granted the General Counsels request that the Order include a visitatonal clauseWe findno needfor suchremedial provision inthe circumstances of this case SeeCherokee Marine Terminal287 NLRB1080 (1988)In finding that the Respondent violated Sec 8(a)(3) thejudge did notspecifically citeWright Line251 NLRB 1083 (1980)enfd 662 F 2d 899(1stCir 1981) cert denied 455 US 989 (1982) approved inNLRB vTransportationManagementCorp462 U S 393 (1983) however he madethe right analysisWe find that the General Counsel made a prima facieshowing that union activities were a motivating factor in the Respondent s decision to discharge five employees The judge s decision fully setsforth the 8(a)(1) violations the timing of the layoffs and other facts thatmore than adequately make a prima facie case This evidence effectivelyshifted the burden to the Respondent to demonstrate that it would havetaken the same action even in the absence of the union activity Althoughthe Respondent attempted to show that the termination was for economicreasons the Respondent has failed to do so and hence has not met itsburdenDespite Plant Manager Hopkins claim that he did not foreseeany future work the Respondent hired 4 new employees within 3 weeksof the discharge of the 5 union supporters on the stickenng crew and ithired 15 new employees during August September and October As tothis latter group the Respondent made no effort to justify why it hiredinexperienced unskilled individuals in preference to its own experiencedemployeesMember Cracraft finds it unnecessary to rely on the judges findingthat the Respondents use of the label troublemakerwas synonymouswith union activistAdditionallyMember Cracraft agrees that the Respondents actions initsApril 2meeting and in preparation for such meeting amounted to asolicitation of grievances in violation of Sec 8(a)(1) of the Act In lightof this finding she finds it unnecessary to pass on the other findings ofsolicitation of grievances as they would be cumulative and would notaffect the remedy hereinjudge as modified below and orders that the Respondent T & H Investments Inc Dover Idahoitsofficersagents successors and assigns shalltake the action set forth in the Order as modified1Insert the following as paragraph 2(b) and reletter the subsequent paragraphs(b)Remove from its files any reference to theunlawful discharges and notify the employees inwriting that this has been done and that the discharges will not be used against them in any way2Substitute the following as relettered parsgraph 2(e)(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply3Substitute the attached notice for that of theadministrative law judgeAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form join or assist any unionTo bargain collectively through representatees of their own choiceTo act together for other mutual aid or protectionTo choose not to engage in any of theseprotected concerted activitiesWE WILL NOT coercively interrogate employeesconcerning their union sympathies and activities orthe union sympathies and activities of other employeesWE WILL NOT engage in the surveillance of theunion activities of our employeesWE WILL NOT create in the minds of our employees the impression that their union activitiesare the subject of company surveillanceWE WILL NOT threaten to close the plant if employees unionizeWE WILL NOTsolicit employee grievances with aview toward adjusting themWE WILL NOT blame the Union for our refusal togrant improvements in wages and benefits duringthe pendency of a representation petitionWE WILL NOTdiscourage membership in or activities on behalf of InternationalWoodworkers of291NLRB No 70 410DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAmerica Local Union No 3 10 AFL-CIO or anyother labororganizationby discharging employees revisingour layoff and discharge practices orotherwise discriminating against employees in theirhire or tenureWE WILL NOT in any othermanner interferewith restrain or coerce you in the exercise of therights guaranteed you by Section 7 of the ActWE WILL offerBillieD Alderman RichardWallace Russell W Nuxoll Lenard R Lund andTimothy W Hays immediateand full reinstatementto their former jobs or if those jobsno longerexist to substantially equivalent positionswithoutprejudice to their seniority or any other rights orprivileges previously enjoyed and WE WILL makethem whole for any loss of earnings and other benefits resulting from their discharge less any net interim earningsplus interestWE WILL notify each of them that we have removed from our files any reference to their discharges and that the discharges will not be usedagainst themin any wayT & H INVESTMENTS INCEduardo Escamilla Esqfor the General CounselGreg R Tichy Esqof Spokane Washington for the RespondentFred Bairof Coeur d Alene Idaho for the ChargingPartyDECISIONSTATEMENT OF THE CASEWALTER H MALONEY JR Administrative Law JudgeThis case came on for hearing before me on an unfairlabor practice complaint i issued by the Regional Director for Region 19 and later amended which alleges thatRespondent T & H Investments Inc 2 violated SectioniTheprincipal docket entries in this case are as followsCharge filed here by InternationalWoodworkers of America LocalUnionNo 3 10 AFL-CIO (the Union) against the Responden on April131987complaint issued by the Regional Director for Region 19against the Respondent on May 21 1987 Respondents answer was filedon June 2 1987 amended charge filed by the Union against the Respondent on August 5 1987 to complaint issued by the Regional Directoragainst Respondent on August 11 1987 second amended charge filed bythe Union against the Respondent on August 25 1987 second amendedcomplaint issuedby theRegional Director on September 22 1987 hearing held in Coeur d Alene Idaho on October 27 and28 1987 briefs filedwith me by the General Counsel and the Respondent on or before November 30 19872The Respondent admits and I find that it is a corporation organizedin accordance with the laws of the State of Idaho and is engaged in themilling and selling of timber products It maintains a place of business atDover Idaho During the past year Respondent fas sold and shipped matenals from its Dover Idaho place of business directly to points andplaces located outside the State of Idaho or has sold and shipped goodsdirectly tocustomers within the State of Idaho who are themselves engaged in interstate commerce which goods have a total value in excessof $50 000 Accordingly the Respondent is an employer engaged in interstate commerce within the meaning of Sec 2(2) (6) and(7) of the Act8(a)(1) and (3) of the Act More particularly the amended complaintallegesthat the Respondent coercively interrogated employees concerning their union sympathiesand activities threatened to close the plant if employeesselected the Union as their bargaining agent solicitedemployee complaints during an organizing drive and thependency of a representation case threatened to freezewages in reprisal for organizing activity changed itslayoff policy for the purpose of discriminating againstunion adherents and discriminatorily discharged BillieD Alderman Richard Wallace Russell W NuxollLenard R Lund and Timothy W Hays Respondentdenies the commission of independent violations of Section 8(a)(1) of the Act and asserts that five employeeswho were discharged on March 11 1987 were terminated for lack of work On these contentions the issues arejoined and I make the followingFINDINGS OF FACTITHE UNFAIR LABOR PRACTICES ALLEGEDThe Respondent operates what is referred to in therecord as a lumber remanufacturing plant Roughly cutlumber is transported to its facility in Dover Idahofrom various other lumber millsand isplanned andtrimmed to meet the precise specifications of its customersmost of whom are the mills from whom the lumberis initially obtainedRespondent is owned by the fivedaughters respectively of Buck and Wayne Merritt theprincipalsofMerrittBrothersLumber Company ofPriest River Idaho a town located some 20 miles fromthe facility involved in this case 3 Respondent startedbusiness in June 1986 as a partnership and later becameincorporated It currently employs approximately 25-30production and maintenance employees who are not represented by any labor organizationThe five discriminatees named in the second amendedcomplaint are essentially unskilled employees who werepart of a so called stickering crew at thetimeof theirdischarges on March 11 The parties stipulated the following facts concerning their respective employment histortesNameDate of HireHiringinRateRate onMar 11the Day ofDischargeBillieD AldermanJuly 9 19864$6 00/hrTimothy W HaysDec 151986$6 00/hr6 50/hrLenard R LundFeb 2419867 00/hr7 00/hrRichard WallaceJune219867 00/hr7 00/hrRussellW NuxollOct 2319865 00/hr6 00/hrThe Union is a labor organization within the meaning of Sec 2(5) of theAct3 The T and H in the Company s name refer to Terry and HollyMerrittwho are daughtersof thetwo Merritt brothers4The parties made no stipulation concerning the wage rate of BillieAlderman From other evidence I find that she was hired in at $4 50 anhour but was paid $6 when she performed certainjobs at the mill Inorder to eliminate urnecessary paperworkrelatingto different rates fordifferentjobs Alderman was ultimately given a standard rate of $5 50 anhour applicable to any work that she performedThatfigurewas laterraised to $6 an hour by the time she was discharged T & H INVESTMENTS411Many of the discrimmatees performed from time totime other jobs around the mill besides working on thestickenng crew They did cleanup work pulled staplesfrom incoming wrapped lumber banded lumber pulledthe chain on the precision trimmer saw (the PT saw)and one actually operated the PT saw from time to timeStickering work consisted of breaking up incoming loadswhit,h were often frozen together into separate pieces oflumber and stacking each board after separating it withcross pieces that would permit green boards to dry outas a result of being ventilated from all sides Later aforklift driver would cart away the separated or stickered lumber to a drying kiln where the seasoning process was acceleratedThe mill experienced a layoff early in January thatwas prompted by the installation of additional machineryAt this time the Respondent was operating twoshifts and employed nearly 35 production and maintenance employees After this layoff the Respondent resumed operationswith just a day shift and employedabout 18-20 production employees 8 Not all employeeswere laid off during this hiatus in production At thetime of the layoff Plant Manager Dave Hopkins anpounced that the layoff would last from 2 weeks to 1month and that laid off employees would be recalledwhen maintenance was completed Several were recalledafter an absence of just a few days Four of the discrinunatees who were still on layoff status in mid February-Alderman T Hays Nuxoll and Wallace-were recalled and placed on the stickenng crew DiscriminateeLund and two others were hiredat this time and also assigned to this crew Alderman was told when she wasrecalled on February 23 that the stickering job wouldlast for 1 month to 6 weeks The bulk of the stickenngwork was being performed for two customers Ceda PineVeneer Company of Samuels Idaho and Lontree Incof Spokane WashingtonNot long after the stickering crew had been assembleditsmembers began to discuss the possibility of forming aunionThe Respondent was aware of this fact On oneoccasionPlantManager Dave Hopkins told Hendrickson that General Manager Jim Warren was aware thatemployees were trying to go union and that he was unhappy about it a He stated that if employees unionizedthe Respondent would shut down the plant and SpokaneLumber its next door neighbor would take it over Onanother occasion Hopkins told Hendrickson that Warrenwould remove all the machinery from the plant if employees unionizedOn one occasion Hendrickson HopRespondent later reinstituted a night shift for its shipping crew6While Hendrickson was not a completely reliable witness his testimony to the effect that company supervisors were aware of union agitation among stickenng crewmembers is not disputed and I credit it Hopkins made generalized statements that his first knowledge of unionizingeffort was March 11 and that he never threatened plant closure in theevent of unionization but Hopkins never flatly confronted those portionsof Hendrickson s testimony which are credited abovekinsand Dave Mandigo7 were standing in the plantyard near the stickering crew and were discussing thefact that crewmembers were not working Hendricksoncommented that they were just standing around talkingabout some stupid unionOne of the supervisors replied that they had better be doing their jobs or theywould be outOn other occasions Hendrickson waspresent and observed Hopkins standing behind stacks oflumber listening unobserved to members of the stickeringcrew discuss unionization I credit Hendrickson s testimony that Hopkins told him before the March 11 discharges that if the Company terminated four or fivemembers of the stickering crew the voting will be onthe other people s side because the union effort wasconcentrated among the stickering crewmembersI credit the testimony of employee Louis R Tifft thatafter a safety meeting for employees held on March 2Foreman Herb Janhsen asked Tifft if he had signed aunion cardTifftreplied thatmaybe he had andmaybe he had not but it was none of Janhsen s business Janhsen then asked why no one had offered him acard Tifft countered by asking Janhsen if he would havesigned a card if one had been offered Janhsen said no soTifft said that this was probably the reason nobody offered him oneOn Monday March 9 Alderman and Lund spoke byphone with union official Fred Bair and expressed theirinterest in organizing the Respondents employees Onthe following evening they went to Bair s office in thenearby town of Sandpoint and obtained authorizationcardsOn either March 9 or 10 Hopkins spoke withNuxoll outside the bathroom at the plant He askedNuxoll if Nuxoll knew anything about the union effortand inquired further about who was supporting itNuxoll said he knew about the union drive but was notat liberty to disclose the names of the employees whowere involved Shortly thereafter Mandigo asked Nuxollthe same question and again Nuxoll replied that hewould not disclose the identity of the union supporte s7The partiesare in disputeabout whetherDave Mandigo is a supervisor withinthe meaningof the ActMandigo was night shift foreman untilabout January 13 when thenightshiftwasterminated and he was transferred to the day shiftWhileon the nightshiftMandigo was the highestranking companyemployeeon thepremises and could hire and fire employeesDuringthatperiod there is no questionabout his supervisorystatusAfter histransferto the day shiftMandigoworked as a planer operator and leadman at the same rateof payhe earned as night shift supervisorIn hisnew positionMandigo has reprimanded employees for failingto perform their duties and hasfrom time to time given directions toemployees concerning the performanceof theirdutiesbeyond merelytransmitting orders givento him by Hopkinsalthough on this latterpointMandigo gave ambivalent testimony He admits that at a crewmeeting Hopkinstold employeesthat he was empowered to assign themwork if he saw workaround the plant that needed to be done I creditcorroboratedtestimony that Hopkins said at this meeting that Mandigohad the same authority as Herb Janhsen an admitted supervisor and thatMandigohad the power to hire and fireemployees In lightof these factors I conclude that at all times material Dave Mandigo was a supervisor within the meaningof Sec 2(11) of the Act 412DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDOn March 11 Alderman told some employees at thebeginning of the 6 a in shift that cards would be available at the lunchshack at the 11 a m lunchbreak One ofthe employees she spoke to was Gary Tyler who drovethe carrier lift or straddle buggyBecause Tyler sduties required him to circulate throughout the plant sheasked him if he would tell others about the availability ofcards during the lunchbreakDuring themorningHopkins came over to speak withTyler and said to him I didn t know you were a unionmanTyler replied that he had not beena union man inthe past but the way things were going employees hadto do something and getting a union was the only way todo it Their conversation then grew into a heated exchange Hopkins warned Tyler that you d better take adarn good look and see what the heck a union can dofor youHe also accused Tyler of being the leader ofthe union effort Tyler denied the accusation saying thathe was just getting the word aroundHopkins thensaidYou re doing the dirty work for them They mustbe chicken for having you do their dirty workHopkinstoldTyler that he had no right to talk to employeesexcept on breaktimes or at lunch Tyler complained thatthe Company had no standardized breaktime for all employees so if he followed Hopkins instructions hewould be unable to speak with anyone between then andlunchtimeHe also told Tyler that Idaho was a right to workState and thatwe can bring in people around you aslong aswe negotiate in good faith I also credit Tyler stestimony that Hopkins went on to say that the Company could close the place down if it went union WhenTyler asked him if he was sure of this statement Hopkins replied that he was not a part of company management so the prerogative to close the place was not hisAt the lunchbreak several employees obtained unioncards from Alderman at the lunchshack and signed themthereThis number included four of the five discriminateesDiscriminatee Wallace signed his card after work inthe parking lotAbout an hour before quitting timeHopkins approached the stickering crew and said that hewanted to see them in his office at the end of the shiftWhen they arrived he spoke with each of them separately and said approximately the same things to them allHe told them that the stickering work for which theyhad been hired was completed so he was terminating thestickering crew except for Don Hays and TonyBitton anephew of Mandigo 8 Each of them asked Hopkins whythey were being terminated instead of being laid off Hisstandard reply was that he did not foresee any workdown the road adding that each of them could apply forwork in the next 30 days if things picked up Thatevening Alderman turned the signed authorization cardsover to BairWithin the next 3 weeks the Respondent hired fournew employees-Richard Zech on March 16 RichardClark on April 7 Michael Dale on April 7 and Jill Clinton on April 7 In addition to these individuals the Respondent hired Mark Wheeler on June 8 John Arnoldon June 8 Jess Elvester on June 9 and Mark Johnson onJuly 11 Some of the tasks assigned to them was workthat the discharged employees had performed from timeto time Sometime during the first week in April Alderman and Lund visited the plant and spoke with ForemanHerb Janhsen They asked Janhsen for their jobs Janhsen sympathized with them saying that he did not thinkitwas fair for the Company to discharge them as it hadbut he told them that he could not rehire them becausehe would be down the road himself if he did He expressed puzzlement about why the Company chose toterminate employees if they were being eliminatedmerely because of lack of workOn March 17 the Respondent sent a 2 1/2 page letterto all of its employees concerning the organizing driveThis letter was composed by Hopkins with the assistance of legal counsel and bore his signature The letternoted that the Company was new and was experiencinggrowing pains However he was pleased to note that thelumber market had been fairly stable and hope that itwould continue to show strength as the new Companybecame firmly establishedHopkins admitted that theremight have been some difficulty in communications between employees and management but notedWe want to make it very clear that if you havequestions about the Company its policies or practicesor have any problems that are of concern toyou as a T & H employee we want to be madeaware of such so we can work with you to answerresolve themAs a new Company we have many concerns andneeds which may take precedent over good communications It is probably true that some individuals feel we have not always acted in their best interest I want to assure you that your concerns andneeds are also my concern I can t promise that everyone will always be happy here but I can promise you an answer or response to the questions orissuesyou bring to my attention which may havebearing on your workIt is unfortunate that a few individuals are tryingto take advantage of our current situation of reallyfocusing on laying a good foundation on which thisCompany can grow They hope to create conflictand adversity in order to achieve some other selfishobjectives regardless of the cost to this Companyand all that we have accomplished together thusfar8Hopkinstestified that he had soughtlegal counselbeforedischargingthese individualsThis was thefirst andonly time he had ever consultedwith a lawyerbefore firingan employee He testified that he had done soon this occasion because he knew there was union activity at the plantIn fact he had attended a seminar2 weeks before this eventconcerningthedos anddon is of employer behavior in the faceof an organizing driveHe testified that he dischargedthe fivediscnminatees ratherthan laying them off on theadvice ofhis attorneyThe letter went on to inveigh against union outsiderswho want to come in through the back door in a secretive and dishonest fashionHe denounced them as opportunistswho could not deliver on their promises andmentioned that there are hundreds of people in our ownarea that will certainly tell you that unions do not provide job securityHe warned employees about signing T & H INVESTMENTS413authorizationcardsstatingemphatically that theyshould not sign a cardunless[they] are willing toaccept all the consequences and obligations of unionmembershipHe closed by reminding employees thatmy door is open if there are problems questions or concerns that need to be discussedIwould appreciateyour thoughts and ideas on how we can become the bestproducer in the industry whenever you are willing toshare them with meOn March 20 the Union filed arepresentation petition in Case 19-RC-11565Althoughthe parties agreed to a stip election on April 8 anelection has not been held because the petition has beenblocked by the pendency of the charges in this case thefirst one of which was filed on April 13At or about this same point in time Mandigo had aconversationwith Donald Hays who had been calledback in February to work on the stickering crew andhad survived the March 11 discharges After the stickering work was finished he was transferred to workingon the chainDuring the course of a discussion concerning a work related problem Mandigo asked D Hayswhat he thought about unionization D Hays replied thatin a way unions had benefits and in a way they did notultimately coming down on the side of unionization as heexplained his feelings to MandigoMandigo then told DHays that if the plant wentunionBuckMerritt wouldclose it down In a later conversation Mandigo told DHays that he had worked inunionshops and had seenunionsruin a lot of good outfitsnoting againthat he feltsure that the Company would close down the Doverplant if it went union D Hays only response was wellwe 11 just have to see what comes out of it then 9Sometime in lateMarch Hopkins had a conversationwith Tylerconcerningemployee dissatisfactionTylertold Hopkins that if the Company would pay equal payfor equal jobs and would install a seniority system theemployees would not be half so eager for a union as theycurrently were 10 Hopkins replied that if this was whatwas worrying employees they could all talk it over atthe next safetymeetingHe suggested to Tyler that employees makeup a listof topics they wanted to bung upat the meetingand promised that they would be allowedto talk about them at that time No formal list of grievances wasever prepared but a lively discussion of employee complaints took place at the next safety meetingwhich was held on April 2One of the topics thatwas raisedat the conclusion oftheApril 2 meeting was the discharge of Billie Alderman Employee Dale Roberts asked Hopkins why sheand the others had been fired Hopkins admitted sayingthatAlderman was fired because she spread stones andwas a loud mouth and a troublemaker He said that hecouldnot get alongwith and couldnot communicatewith Dick Wallace who was also fired at the same timeadding that Wallace did not do his job Tyler challenged9In the courseof histestimonyMandigodid not denythese statements nor was he askedto deny them10 By equalpay for equal jobsI infer thatTyler meanta standardrate applicableto everyone who performedthe samejobAs Warren explained at a later crew meeting at that time compensation was highlysubjectiveand was based on managements personal evaluation of eachemployee sperformancethis statementHe also complained about the fact thatthe Company had no seniority system and that it did notprovide equal pay for equal work To this complaintHopkins replied that the Company probably would notinstall standard job rates or a seniority system becauseWarren would be the one who would have to set themupHopkins asserted that Warren did not believe in seniority and preferred to pay people forwhat they didHe claimed that he had no authority to institute changesalong theselineswithout approval from Warren Robertsthen threatened angrily that if the Company did not startto see a few things the employees way they would bringa union inand go on strike Hopkins replied that if employees brought in a union the Company would shut theplant down Roberts challenged thatstatementaccusingHopkins of resorting to intimidationHopkins thenbacked downa little statingthat he was merely expressing his own opinion because the Company runs thisplace I don tThe meeting ended with a request by employees for another meeting attended by WarrenShortly after the representation election agreementwas signed on April 8 Hopkins held a brief meeting withemployees to inform them about the agreement and theelectionwhich was set for May 21 He took this occasion to announce that there would be no pay raises ornew incentiveplansuntil after the union voteAnother meeting was held about April 15 or 16 withWarren in attendance Although Warren holds the titleof general manager of T & H InvestmentsInche is onthe payroll of the Merritt Lumber Companyand maintainshis office at the Merritt lumber mill some 20 milesaway in Priest River At this meeting Warren encouraged the employees in attendance to speak up aboutwhat was on their minds and they did soRoberts asked Warren if-Hopkins was within his rightsin saying that the mill would shut down if it went unionWarren replied that Hopkins was entitled to his opinionbut it would be up to the investors to determine whetherthe mill continued to operate He noted that the Company had beenmakingsome fairly heavy investments in theplantRoberts also asked Warren about incentive pay forall the employees at the mill similar to the incentive planthat was already in effect for the shipping crewWarrensaid that any such plan could not be put into effect untilafter the forthcoming representation electionWhen acomplaint was raised about the failure of the Companyto institute standard job rates ( equal pay for equalwork ) Warren replied that at the company where hestarted work no one knew what anyone was getting andhethought it was a lot of fun to operate in thatmannerHe insisted that this was how he was going torun the T &H mill He alsotold employees that if theywere so unhappy they should quit and get other jobsTyler replied that this was not possible so they weretrying to get things straightened out at T & H Warrenreiterated that he could not discuss any changesinwagesor benefitsuntilafter therepresentationelectionwasoverIn August September and October after Hopkins leftthe employ of the Respondent the Respondent hiredabout 15 new employees most of whom started to work 414DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDat the Respondents standardhiring inrate of $6 an hourMost of them were assigned to unskilled jobs i 1 However the Company has not recalled or rehired any of thefive individualswho were fired on March11 and hasmade no effort to contact themIIANALYSIS AND CONCLUSIONSA Independent 8(a)(1) Violations(a)When Hopkins told Hendrickson that GeneralManager Warren was aware that employees were tryingto go union and that Warren was unhappy about it hecreated the impression that the union activities of employees were the subject of company surveillance Sucha statement violates Section 8(a)(1) of the Act(b)When Hopkins told Hendrickson that the plantwould close and Spokane Lumber would take it over ifitwent union and when he told Hendrickson on anotheroccasion thatWarren would remove all the machineryfrom the plant if employees unionized the Respondentwas guilty of threats that violated Section 8(a)(1) of theAct(c)When on several occasions Hopkins positionedhimself in the millyard so as to overhear employee conversations relating to unionization he engaged in surveillance of union activities in violation of Section 8(a)(1) ofthe Act(d)When Janhsen asked Tifft if he had signed a unioncard and pursued the inquiry to ask why no one had tendered him a card the Respondent was guilty of coerciveinterrogation that violated Section 8(a)(1) of the Act(e)When Hopkins confronted Tyler in the millyard onMarch 11 with the statement I didn t know you were aunionmanhe was in effect asking Tyler about hisunion sympathies and activities and was engaging in coercive interrogation in violation of Section 8(a)(1) of theAct(f)While an employer may lawfully insist that employeeswho are working refrain from engaging in talk orother activities that are unrelated to work except atlunch or breaktimes it may not single out union activities for such proscriptions nor may it time the impositionof such restrictions so that they are designed to interferewith union activities The Respondent in this case has nogeneral rules against the distribution of literature or solicitation for nonwork related causes during worktimeWhen Hopkins told Tyler on the morning of March 11that he should not inform employees that cards would beavailable for signature at lunchtime or otherwise discus.union matters with them when he moved around theplantHopkins was not attempting to preserve worktimefor work but was attempting to interfere with the unionization of his employees Admittedly Tyler was free todiscusswith any other employee in the course of hisI1 The newhires(and their dates of hire)were Bill Bitton(August 31987)Dennis Stevens(August 5 1987)Jim Brown (August 171987)James Daily (August171987)Frank Engblom(August 241987)Vernon Fairchild (August 19 1987) Gene Groseclose (August 191987)BrianKrebs(August 21 1987)Rocky Dempenolf(August 311987)Dan Delcomte(September14 1987)Lonnie Stutheit(September 221987)Fred Williams(September 28 1987)and Paul Kingslee(October26 1987)Stevens and Brown have since quittravels any subject other than unionization notwithstanding the fact that both he and they might be on theclock and assigned to the actual performance of company duties Accordingly by thestatementsmade to Tylerby Hopkins on this occasion the Respondent interferedwith the exercise of rights secured to its employees bySection 7 of the Act and thus violated Section 8(a)(1)(g)When Hopkins told Tyler that in a right to workState like Idaho the Company could bung in peoplearound youas long as itbargained in good faith andwhen in the course of the same heated conversation hethreatened to close the plant if it became unionized theRespondentengaged inillegal threats that violated Section 8(a)(1) of the Act(h)When Hopkins asked Nuxoll if he knew anythingabout theunion organizingeffort and pursued his inquiryby asking if Nuxoll knew which employees had signedunion cards the Respondentwas engagingin coerciveinterrogation that violated Section 8(a)(1) of the Act(I)When Mandigo asked Nuxoll the same questionsthatHopkins had put to him the Respondentagain engaged in coercive interrogation that violated Section8(a)(1) of the Act(1)When Mandigo asked D Hays what he thoughtabout unionization the Respondentwas engaging in coercive interrogation that violatedSection 8(a)(1) of theActWhen he followed up his question by stating thatBuckMerritt would close the plant if it went uniontheRespondent uttered an illegal threat that violatedSection 8(a)(1) of the Act(k)Excerpts from Hopkins letter to employees datedMarch 17 as well as the fact that the letterwas sent immediately after the inception of an organizing drive mdicate that the Respondent was taking thismeansof soliciting employee grievances with a view toward adjustingthem so that employees would be dissuaded from seekingoutsidehelp in pressing their claims Hopkins toldemployees in this letter that his door was always openthat they should feel free to express their concerns directly to him and thatwe want to be made aware ofsuch so we can work with you to answer or resolvethemHis purposeinwantingto resolve grievances privately and directly was to defeat those who hope tocreate conflict and adversity in order to achieve someother selfish objectivesIn the balance of the letter heleftno doubt about who those selfish persons mightbe The text of this letter presents a classic solicitation ofgrievances for purpose of adjustment It is a violation ofSection 8(a)(1) of the Act As an expression of companypolicy andattitudeitalso brings into proper focus similar efforts undertaken by the Respondent a few weekslater to avoid unionization by entertaining employeecomplaintsdirectly(1)The portion of the April 2 crew meeting whichwas devoted to the voicing of employee complaints wasprompted by Tyler s statement to Hopkins made just afew days earlier that employees would not be half soeager to joina union if the Company would install a senionty system and do something about establishingstandard job ratesAt this meeting they were given theopportunity to sound off and they did so vigorously T & H INVESTMENTS415Roberts asked Hopkins about the firing of Billie Alderman and others who were discharged on March 11Tyler repeated his standing grievances about seniorityand equal pay for equal workAlthough Hopkins saidhe could do nothing about Tyler s complaints withoutapproval from Warren it is clear that the purpose of themeeting was to solicit grievances with a view toward adjustment just as it was in Hopkins letter of March 17This conduct on the part of the Respondent violatedSection 8(a)(1) of the Act even though no grievanceswere in fact adjusted at the meeting The promise of afurther meeting with Warren in attendance carried withit the suggestion of favorable company attention to employee complaintsThis promise taken together withpromises contained in the March 17 letter is sufficient towarrant a conclusion that the Respondent was impliedlypromising adjustment and hence was interfering withprotected rights when it provided a forum to employeesto air complaints during the pendency of a representationelectionL M Berry & Co266 NLRB 47 (1983)FiberGlass Systems278 NLRB 1255 (1986)Montgomery Ward& Co253 NLRB 196 (1980)Berger Transfer & StorageCo 253 NLRB 5 (1980) enfd 678 F 2d 679 (7th Cir1982)(m) During a brief meeting with employees held inearly AprilHopkins informed them that a representationelection would be taking place and that no pay raises orenlarged incentive pay plans would be put in place untilafter the voting At his meeting with employees on April15 or 16 Warren said in effect the same thing whenasked about improvements in wages and conditions Atno time did the Respondent have any plans to grant anyof these increases or make any improvements in jobtenure or working conditions Hopkins and Warren weremerely taking advantage of the pendency of a representation petition to lay the blame for a denial of requestedimprovements on the Union Such conduct violates Section 8(a)(1) of the ActOtisHospital222NLRB 402(1976)WorldWide Press242 NLRB 346 (1979)TroverClinic280 NLRB 6 (1986)(n)The meeting held by Warren with employees onApril 15 or 16 was essentially the same kind of meetingthatHopkins held earlier in the month It was held forthe same purpose-to solicit employee grievances duringthe pendency of a representation petition for the impliedpurpose of adjusting them and defeating union organizational attemptsAs such it violated Section 8(a)(1) of theActB Violations of Section 8(a)(1) and (3)The Respondenthas not been in businessfor a verylong time and as of March 11 1986 had no writtencompany policies respecting seniority layoffsdischarges or recalls In June 1986 it adopted an employeehandbook for the purpose of spelling out its personnelpolicies but this handbook is rather sketchy and containsnothing meaningful on these subjects It merely imposesan obligation on laid off employees to keep the Companynotified of their current address and phone numbers sothe Company can reach them in the event it wishes torecall themRespondents practice on the one occasion when it engaged in a substantial reduction in force was to put asignificant number of employees in layoff status and topromise them recalls when the reason for the layoff-theinstallation of machinery-had passedMany employeeslaid off at this time were recalled within days of beinglaid off This same policy was applied to four of the fiveindividuals who were permanently discharged on March11They were laid off in mid January but were recalledin late February when additional work became availableOn March 11 these four who had once been laid offand recalledwere permanently separated Then as inthe earlier instance the reason prompting the action waseconomic in character-assertedly there were no jobs forthem to performWhen Hopkins was asked by discharged employees on March 11 why they were beingfired instead of laid off he said that he did not have anywork for them to do in the foreseeable future This wasequally true in January at least as to four individualshere in question as evidenced by the fact that a total of5weeks had elapsed between layoff and recall However despite such a lengthy hiatus in employment theyhad not been discharged and when jobs did apse lateron the Company made the effort to contact them andbring them back It had not placed on them the burdenof making repeated and futile contacts on the off chancethat work might have picked upInMarch the Respondent was faced with an organizmg drive and it admits that it was aware of this effortWhen questioned at the hearing about the difference initspersonnel practices on these two occasions Hopkinssimply replied that in March he felt more comfortablein terminating employees rather than in simply layingthem off He did not say why he felt more comfortableHe also admitted that he took this action in response toadvice of counsel without ever disclosing what the basisfor that advice might beFrom the record two things are clear The Respondent like many employers had a practice of laying offemployees in the face of economic necessity and of calling them back when the occasion presented itself insteadof discharging experienced employees with satisfactorywork records and then searching about in the jobmarket for inexperienced help when work picked upagain It is also clear that the Respondent departed fromthat practice on March 11 in the case of the five discriminatees in issue hereThe reason for its departure from past practice is indisputeThe Respondent gave repeated and ample evidence of its strong animus toward the unionization of itsemployees This animus spilled over into the commissionof repeated unfair labor practices that have been foundaboveMoreover the timing of its change in practice ismore than routinely suspiciousThis change occurredwithin hours of the beginning of a formal organizingeffort and within days of employer awareness that activeemployee interest in unionization had arisen The reasonsasserted for this change in practice-that Hopkins feltmore comfortable in discharging employees rather thanlaying them off and that he acted on advice of counsel-amount to no substantive reasons at all In light of all 416DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthese factors I conclude that by altering its practice oflaying off employees to one of discharging employees inthe face of asserted economic necessity in order to eliminate unionsympathizers the Respondent violated Section8(a)(1) and(3) of the ActThe secondcontentionof the General Counselrelatingto the March 11 discharges looks very much like the firstand is really a specification of the first The five discnminatees in questionwere all union adherents and theRespondent was well aware of this fact 12 The stickeringcrew was a known hotbed of union sentiment and allfive discharged employees were members of that crewWithin a few days of removing the five discriminateesfrom its payroll the Respondent started adding to itswork crewItmade noeffort to recall any of the fiveemployees as work picked up and in fact refused applications by Alderman and Lund when they asked Janhsenfor their jobs back in early April In the course of theApril 2 crewmeetingHopkins told employees that hedischarged Alderman because she was a loud mouthand a troublemakerThe label troublemakerhaslong been held to be synonymous with union activist 13Janhsen s response to these applications is further evidence of the Respondents discriminatory intent Janhsenwas candid enough to tell Alderman and Lund that if herehired either of them his own job would be in jeopardy All he could offer them was sympathyAll the discnminatees could and on occasion did perform various other jobs besides stickenngWhile one ortwo new hires may have possessed certain skills whichthe five discnminatees did not have this was not true ofmost new employees It was certainly not true of the employees hired in June and of others hired betweenAugust 3 and October 26 Regarding this latter groupRespondent made no effort at all to justify or explainwhy on these occasions it had hired a large number ofinexperienced unskilled individuals in preference to offeting jobs to the experienced people it had laid off inmid March In light of this ongoing conduct it is clearthat lack of work was merely the setting for the five discharges that occurred in mid March Those dischargeswere personal to the individuals who were terminatedand were in no way necessitated by objective circumstances above and beyond the Respondents control 14These employees wereseen asthe advance guard ofan effort that the Respondent was determined to defeatat all cost even if it meant closing the plant Firing fivepeople was a small token of what it was prepared to doto keep its plant free from opportunists who hope to2 The fact that Wallace did not sign his card until after the shift wasover rather than at the 11 a in lunchbreak does not alter this conclusionWallace was part of the suckering crew and the union proclivities of thiscrew were well known to the Respondent His removal was part of thehousecleaning that the Respondent undertook on March l l in order tochill the organizing effort in a formal sense until after he was dischargedis of no moment13MademoiselleShoppe 199 NLRB 983 (1972)IllinoisConcrete PipeCo203 NLRB 223 (1973)W & W Tool & Die MfgCo 225 NLRB1000 (1976)A & R Transport237 NLRB 1084 (1978)14 In makingthis assessment I place no reliance on Hendrickson s disputed testimony that he overheard Hopkins call customers to request thatthey discontinueshipmentsso he could get nd of employees who wereworking on certain orders I discredit much of his testimony that recitesthese allegationsprofitfinancially and politically from the problems currently facing [the lumber] industryThe reasons advaned forits actionswere wholly and transparently pretextualAccordingly I conclude that the RespondentdischargedBillieD Alderman Russell W Nuxoll Richand Wallace Lenard R Lund and Timothy W Hays because of their membership in and activities on behalf ofthe Charging Party and in so doing violated Section8(a)(1) and(3) of the ActOn the foregoing findings of fact and on the entirerecord here considered as a whole I make the followingCONCLUSIONS OF LAW1Respondent T & H Investments Inc is an employerengaged in commerce within the meaning of Section 2(2)of the Act2InternationalWoodworkers of Amenca LocalUnion No 3 10 AFL-CIO is a labor organization withinthe meaning of the Act3By altering its personnel practice from one of layingoff employees for asserted economic reasons to discharging employees in the face of asserted loss of jobs and bydischargingBillieD Alderman Timothy W HaysLenard R Lund Richard Wallace and Russell WNuxoll because of their sympathies with and activitieson behalf of InternationalWoodworkers of AmencaLocal Union 3 10 AFL-CIO the Respondent violatedSection 8(a)(3) of the Act4 By the acts and conduct set forth above in Conclusion of Law 3 by coercively interrogating employeesconcerning their union sympathies and activities and theunionsympathies and activities of other employees byengagingin surveillance of the union activities of employees and by creating among employees the impressionthat their union activities are the subject of company surveillance by threatening to close the plant if employeesunionized by directing employees not to discuss unionmatters during work time while leaving them free toengage innonwork related conversation and activitiesby soliciting employee grievances during an organizingdrive and the pendency of a representation petition witha view toward adjusting the grievances by laying theblame on the Union for the Respondents inability togrant wage and benefitincreasesduring the pendency ofa representation petition that the Respondent had neverplanned to grant the Respondent violated Section8(a)(1)of the Act5The aforesaid unfair labor practices have a close intimate and substantial effect on the free flow of commerce within the meaning of Section 2(6) and (7) of theActREMEDYHaving found that the Respondent has committed vanous unfair labor practices I will recommend that it berequired to cease and desist therefrom and to take otheraffirmative actions designed to effectuate the policies oftheAct Since the violations of the Act found in thiscase evidence an attitude on the part of this Respondentto behave in total disregard of the rights of its employeesand the requirements of the Act I will recommend to T & H INVESTMENTS417the Board a so called broad 8(a)(1) remedy designed tosuppress any and all violations of that section of the ActHickmott Foods242 NLRB 1357 (1979) I will recommend that the Respondent be required to offer full andimmediate reinstatementto the fivediscriminatees namedin the second amended complaint to their former or substantially equivalent positions and that they be madewhole for any loss of pay or benefits that they may havesuffered by reason of the discriminations found here inaccordance with the formula set forth in theWoolworthcase 15 with interest thereon computed similar to thecomputation of interest due on the underpayment oftaxes as set out in the 1986 amendments to the InternalRevenue Code 26 U S C § 6621 and in accordancewithFlorida Steel Corp231 NLRB 651 (1977)See NewHorizons for the Retarded283 NLRB 1173 (1987) TheGeneral Counsel has requested a visitatorial clause permitting discovery under the Federal Rules of Civil Procedure in the event that the Board s Order in this casemust be enforced by a contempt proceeding in a court ofappeals I will recommend such an order I will also recommend that the Respondent be required to post theusualnotice advising its employees of their rights and ofthe results in this caseOn these findings of fact andconclusionsof law andon the entire record I issue the following recommended1eORDERThe Respondent T & H Investments Inc DoverIdaho its officers agents successors and assigns shall1Cease and desist from(a)Coercivelyinterrogatingemployees concerningtheir union activities and sympathies and the union activities and sympathies of other employees(b) Engaging in the surveillance of union activities ofits employees(c)Creating in the minds of employees the impressionthat their union activities are the subject of company surveillance(d) Threatening to close the plant if employees becomeunionized(e) Soliciting employee grievances with a view towardadjusting them(f)Directing employees to refrain from discussingunionization during the performance of their job duties(g)Laying the blame on the Union for the Respondent s refusal to grant improvements in wages and benefitsduring the pendency of a representation petition(h)Discouragingmembership in and activities onbehalf ofInternationalWoodworkers of America LocalUnion No 3 10 AFL-CIO or any other labor organization by discharging employees by revising its layoff anddischargepracticesorby otherwisediscriminatingagainst employees in their hire or tenure(i)By any other means or in any other manner interfenng with restraining or coercing employees in the exercise of rights guaranteed to them by Section 7 of theAct2Take the following affirmative action necessary toeffectuate the policies of the Act(a)Offer Billie D Alderman Richard Wallace RussellW Nuxoll Lenard R Lund and Timothy W Hayes immediate and full reinstatement to their former jobs or ifthese jobs no longer exist to a substantially equivalentpositionwithout prejudice to their seniority or any otherrights or privileges previously enjoyed and make themwhole for any loss of earnings and other benefits sufferedas a result of the discrimination against them in themanner set forth in the remedy section of the decision(b)Preserve and on request make available to theBoard or its agents for examination and copying all payroll records social security payment records timecardspersonnel records and reports and all other records necessary to analyze the amount of backpay due under theterms of this Order(c)Post at its Dover Idaho facility copies of the attached noticemarkedAppendix 17 Copies of thenotice on forms provided by the Regional Director forRegion 19 after being signed by the Respondents authorized representative shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all placeswhere notices to employees are customarily posted Reasonable steps shall be taken by the Respondent to ensurethat the notices are not altered defaced or covered byany othermaterial(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to comply For the purpose of determining or securing compliance with this Order theBoard or any of its duly authorized representatives mayobtaindiscovery from the Respondent its officersagents successors or assigns or any other person havingknowledge concerning any compliance matter in themanner provided by the Federal Rules of Civil Procedure Such discovery shall be conducted under the supervision of the United States court of appeals enforcingthisOrder and may be had on any matter reasonably related to compliance with this Order as enforced by thecourtisF W Woolworth Co90 NLRB 289 (1950)16 If no exceptions are filed as provided by Sec 102 46 of the Boards17 If this Order is enforced by a judgment of a United States court ofRules and Regulations the findings conclusions and recommendedappeals the words in the notice reading Posted by Order of the NationOrder shall as provided in Sec102 48 of theRules be adoptedby thealLaborRelations Board shall read Posted Pursuant to a Judgment ofBoard and all objections to them shall be deemed waived for all purthe United States Court of Appeals Enforcing an Order of the NationalposesLaborRelations Board